de GRAFFENRIEI), J.
This suit was brought in the circuit court of Mobile County by the appellee against the appellant, and the amount sued for in his complaint was exactly $50. The appellee claimed the above sum of the appellant, because he alleged that an animal of Ms, through the negligence of the servants of the appellant, acting within the scope of their employment, was killed. There was a trial by jury, a verdict for something less than $50, and a judgment on said verdict, and this appeal is taken to reverse said judgment.
Section 143 of the Constitution provides that the circuit court, “in civil cases, other than suits for libel, slander, assaults and battery, and ejectment, shall have no original ¡jurisdiction except where the. matter or sum in controversy exceeds $50.” Section 3255 of the Code provides that the circuit court has authority “to exercise original jurisdiction of all felonies and misdemeanors; of all actions for libel, slander, assault and battery, and of ejectments, without regard to the amount *547involved; and of all other suits and actions at law when the matter or sum in controversy exceeds $50.
As the appellee brought this suit in the circuit court, and as it is not a suit for libel, slander, assault and battery, or ejectment, but is a civil suit, and as the amount claimed in the complaint is exactly $50, it is evident that the circuit court had no original jurisdiction to try the case, and the judgment rendered by it against the appellant is therefore manifestly void.—McLure v. Lay, 30 Ala. 208. We have, therefore, in this case, an appeal from a void judgment, and this court has nothing therefore before it. The appeal is dismissed.
Appeal dismissed.